INTERNATIONAL EXCLUSIVE DISTRIBUTION

AND PROMOTION AGREEMENT




This agreement, made and entered into this 27 day of June, 2009, by and between:

A.

CAFÉ CENTRO BRAZIL DI WURZBURGER VITTORIO & C. S.a.s. a company incorporated
under the laws of Italy, with registered office in Strada privata F. Graziano
n.16, 80022 Arzano (NA) Italy, hereby represented by Mr. Giovanni Wurzburger
duly empowered to sign this agreement (hereinafter referred to as the
"Supplier"); and

B.

SIZEGENIC HOLDINGS LIMITED ( included all its subsidiary companies ) a company
incorporated under the laws of British Virgin Islands with registered office in
Portcullis TrustNet Chambers, P.O. Box 3444, Road Town, Tortola, British Virgin
Islands, hereby represented by Mr. Cheung Ming, duly empowered to sign this
agreement (hereinafter referred to as the "Distributor")




WHEREAS,

a.

Supplier is engaged in the business of coffee roasting, packaging and
distribution, and is currently manufacturing and distributing certain products
described in Exhibit A to this Agreement (the “Products”);

b.

Supplier is the legitimate holder of all the intellectual property rights on the
mark “Caffè Kenon L’oro di Napoli” as described in Exhibit A attached hereto
(the “Trademark”);




NOW, THEREFORE

in consideration of mutual promises hereinafter set forth, it is agreed by and
between the parties as follows:

(The “Agreement”)

1.

Appointment. For and during the term, and subject to the provisions and
conditions of this agreement (the “Agreement”) Supplier:

1.1.

appoints Distributor as Supplier's sole direct distributor of the products
listed in Exhibit A attached hereto (the “Products”) in the territory indicated
in Exhibit B attached hereto (the “Territory”). Distributor agrees to purchase
from Supplier and Supplier agrees to supply to Distributor for resale of the
Products within the Territory. Provided that Supplier is able, in a timely
manner, to supply all of the requirements of Distributor for resale of Products
within the Territory, Distributor shall not purchase or otherwise acquire, nor
shall Distributor permit any Affiliate of Distributor to purchase or otherwise
acquire, Products for resale in the Territory other than from Supplier;

1.2.

grants to Distributor an exclusive license to use the Trademark in business
operations





within the Territory. This license shall include the right to use the trader as
name of the shops under Distributor’s;

2.

Distributor’s obligations.

2.1.

Distributor will maintain such suitable place or places of business and to
employ such personnel and sales organization, at Distributor's sole expense, as
may reasonably be required to successfully promote the sale of the Products in
the Territory. Distributor shall, at all times, (a) use its best efforts to
promote the sale of the Products in the Territory; (b) maintain adequate stocks
of the Products to display and demonstrate all the Products and to fill orders
within the Territory; (c) maintain, such facilities as would be appropriate
under the circumstances in order to operate a first-class distributorship for
the Products; and (d) comply with all distribution policies of general
application established from time to time by Supplier.

2.2.

Distributor shall comply with all export, import, and customs laws and
regulations applicable in the Territory including, but not limited to, any
requirements that this Agreement or any other document in connection herewith be
registered with or approved by any governmental authority in order to effectuate
the purposes of this Agreement.




3.

Competitive Goods. Provided that Supplier is able, in a timely manner, to supply
all of the requirements of Distributor for resale of Products within the
Territory, during the term of this Agreement, Distributor shall not manufacture,
market, distribute, advertise for sale, sell, or otherwise deal in any product
that is comparable to, competitive with, or could serve as a substitute for, any
of the Products, nor shall Distributor permit any Affiliate of Distributor to
engage any such activity in the shop.




4.

Pricing and conditions of payment. Except as otherwise agreed in writing by the
parties, all Purchase Orders placed by Distributor, all sales of Products to
Distributor, and all related transactions between the parties as contemplated
hereunder shall be subject to, and governed by, the Terms and Conditions listed
in Exhibit C attached hereunder. The initial pricing schedule set forth in
Exhibit C shall be valid for at least one year from the date of this Agreement,
as long as the Product’s cost to Supplier will not increase more than 20%, in
which case the price will be adjusted consequently. Conditions of sale of the
Products from Seller to Distributor shall be EXW (EX WORKS) ARZANO, Italy..
Accordingly Distributor shall solely be responsible for and support all costs
and expenses arising out of the occurrence of any risks of damage, destruction,
or loss, of all quantities of Products from the time Seller has delivered the
goods to Arzano (NA), Italy;




5.

Performance Standard: Beginning on the date which is one year from the date of
execution of this Agreement, Distributor agrees to purchase from Supplier and
resell in the Territory each of the monthly minimum volumes of Products set
forth in Exhibit D attached hereto. Distributor's failure to satisfy any one or
more of the minimum sales volumes set forth in Exhibit D shall entitle Supplier,
at its sole option and discretion, either to (i) cancel this Agreement and
Distributor's appointment hereunder for cause or (ii) appoint one or more
additional distributors of the Products in the Territory. The rights and
remedies of Supplier under this Section are in addition to, and cumulative with,
the rights and remedies of Supplier under applicable law or arising elsewhere in
this Agreement.










6.

Import Laws. Distributor will have to comply with all export, import, and
customs laws and regulations applicable in the Territory, including but not
limited to any requirements that this Agreement or any other document in
connection herewith be registered with or approved by any governmental authority
in order to effectuate the purposes of this Agreement.




7.

Term. The term of this Agreement shall commence upon the date first above
written and shall continue in effect until the termination thereof 10 (ten)
years after such date; provided, however, this Agreement and Distributor's
appointment may be cancelled before the end of the term as set forth below.




8.

Cancellation in Absence of Breach. Either party hereto may cancel this Agreement
at any time before the end of the term, effective immediately, by giving notice
in writing to the other party, should the other party file a petition of any
type as to its bankruptcy, be declared bankrupt, become insolvent, admit in
writing its inability to pay its debts as they become due, make an assignment
for the benefit of creditors, go into liquidation, receivership, or
custodianship of its assets or business, or otherwise lose legal control of its
business or should the other party or a substantial part of its business come
under the Control of a third party.




9.

Cancellation for Cause. Either party may cancel this Agreement before the end of
the term, effective immediately, by giving notice in writing to the other party,
should the other party fail or refuse to perform, fulfill, or comply with any
provision of this Agreement, including but not limited to (a) any failure by
Distributor to make all payments to Supplier and otherwise comply with the terms
of this Agreement or (b) any failure by Distributor to perform any of its other
obligations under this Agreement in a timely manner.




10.

Assignment.  Distributor shall not assign, delegate, or otherwise transfer any
right or obligation arising under this Agreement, and any such purported
assignment, delegation, transfer, or attempt to assign, delegate, or transfer
any right or obligation hereunder, without the prior written consent of
Supplier, shall be null, void, and of no effect.




11.

Dispute Resolution. all disputes, differences, controversies, or claims arising
out of or relating to this Agreement, or the validity, interpretation, breach,
violation, or termination thereof, shall be finally and solely determined and
settled by the Courts of Naples (Italy)




12.

Governing Law.  This Agreement and its formation, operation, and performance
shall be governed, construed, performed, and enforced in accordance with the
internal laws of Italy, without giving effect to any choice of law principle
that could result in the application of the laws of any other jurisdiction.
Without limiting the generality of the foregoing, the United Nations Convention
on Contracts for the International Sale of Goods (CISG) shall not apply to this
Agreement or to any of the transactions contemplated by this Agreement.








IN WITNESS WHEREOF,

The parties have caused this Agreement to be executed to take effect on the date
first stated above:




SUPPLIER




___________________________

Signature




Officer Name: Mr. Giovanni Wurzburger




Title: Director/Sales Manager




Date: 25 June  2009




DISTRIBUTOR




___________________________

Signature




 Officer Name: Mr. Cheung Ming




Title: Director/CEO




Date: 25 June  2009

The parties read and hereby expressely accept, according to the provisions of
the Italian Civil Code the following articles of this Agreement: 1, 2, 3, 4, 5,
6, 7, 8, 9, 10, 11, 12.





SUPPLIER




___________________________

Signature




Officer Name: Mr. Giovanni Wurzburger




Title: Director/Sales Manager







Date: 25 June 2009




DISTRIBUTOR




___________________________

Signature




Officer Name: Mr. Cheung Ming




Title: Director/CEO







Date: 25 June 2009





EXHIBIT A

PRODUCTS and TRADEMARK




Agreement between Café Centro Brasil S.A.S. and Sizegenic Holdings Limited made
on June 25, 2009




The following items comprise the "Products" (as defined in the foregoing
Agreement), as of the date of this Agreement and continuing until this Exhibit A
is amended in a writing signed by both parties:

Exhibit A – Products included the following coffee products manufactured for
sale and promotion by Café Centro and agree to sell to Sizegenic




1.

Miscela Cream Moka.




2.

Miscela Cream Bar




3.

Miscela Max Bar


4.

Miscela Supermax Bar


5.

Miscela Karamell 100% Arabica


6.

Miscela Napoletano Dok


7.

Caffe Decaffeinate


8.

Bustine sottovuoto. Gr 250


9.

Bustine sottovuoto 100% arabica Gr 250


10.

Lattine sottovuoto gr. 500


11.

Creama di nocciola


12.

Cremino


13.

Kit cialde da N.150 caffe completi


14.

Caffe lattina da 1/2kg. Con n.2 tazze da da collezione


15.

Valigetta con n.2. Lattine da 1/2 kg.


16.

Zucchero in bustine


17.

Zucchero in canna








Trademarks included the following trademarks, tradenames, logos and symbols
owned by Cafe Centro for exclusive use in business operations of Sizegenic

[f102cafecentrosizegenicex002.gif] [f102cafecentrosizegenicex002.gif]





EXHIBIT B

TERRITORY

The following geographic area comprises the Territory (as defined in the
foregoing Agreement), as of the date of this Agreement and continuing until this
Exhibit B is amended in a writing signed by both parties:

1.

Hong Kong;

2.

Macau;

3.

Taiwan;

4.

China








EXHIBIT C


TABLE OF CONTENTS

 * SUPPLIER'S TERMS AND CONDITIONS
   

SUPPLIER'S TERMS AND CONDITIONS




1.

Price of the Products to Distributor: ex work

2.

Payment term: TT in advance

3.

Payment method: All payments shall be made in Euros








EXHIBIT D

MINIMUM PRODUCT VOLUMES AND PRICES LIST

For the first year there are no minimum limit of purchasing, the distributor and
the producer will meet after one year to discuss of minimum quantity and target
for next years.

Initial pricing schedule for Products manufactured for sale and promotion by
Café Centro and agree to sell to Sizegenic and valid for a period of not less
than one year from the date of the agreement.











SUPPLIER




___________________________

Signature




Officer Name: Mr. Giovanni Wurzburger




Title: Director/Sales Manager







Date: 25 June 2009




DISTRIBUTOR




___________________________

Signature




Officer Name: Mr. Cheung Ming




Title: Director/CEO







Date: 25 June 2009






